JUDGE WHITE
delivered the opinion op the court;
This is an action brought by appellant Blakely against appellees, Quinlan, &c., in the law and equity division of the Jefferson Circuit Court to recover the possession of a; lot in the city of Louisville, Ky., claimed under the will of John A. Blakely, and was tried by the court on an agreed statement of fact by the parties. Upon judgment dismissing appellant’s petition and the overruling of his motion for new trial he has brought the case to this court, and asks a reversal.
On the 12th day of November, 1863, John A. Blakely conveyed to his mother, for and in consideration of love and affection, a certain lot in the city of Louisville, Ky., describ*55mg the lot by bounds and streets. The habendum of said deed reads: “To have and to hold said lot of ground, with improvements and appurtenances, unto said) Mary Blakely for and during her life, and after her death said property to revert to said party of the first part; but in the event he should not be living at the time of his said mother’s death, and should not dispose of said reversionary or remainder interest by deed or last will and testament, as said party of the first part reserves the right to do, then said property, after said mother’s death, to pass and vest in the heirs of said party of the first part.”
John A. Blakely died about the year 1870, after having made and published his last will and testament, as follows: “Declaring this to be my last will and testament,and hereby revoking and annulling all other last wills and testaments heretofore made by me, I now devise and bequeath all the money and estate and property of every kind, to which I may be entitled at the time of my death, to William Wallace Hall, a boy over eighteen months of age, now residing with me and who is my son.”
Mary Blakely, the mother of John A. Blakely, died in 1894, and having, by her last will and testament, devised the lot described in the deed from John A. Blakely to her to. the appellee, Quinlan, it is claimed by appellee that by the will of John Blakely the title to this lot was not devised to the appellant, and that by his will the testator only intended to devise such estate as he owned in possession, and upon the death of John A. Blakely the title in fee passed by descent to Mary Blakely, testator’s mother, as next of bin.
We are of opinion that by the deed of John A. Blakely he *56only conveyed to his mother a life estate in the lot, and the fee remained in him in possession in law, with full power in, him to dispose of it by deed or will and that the reservation in the deed did not limit or enlarge his right to devise or will the said lot to whom he saw proper, and we are of opinion that by his will he intended and did devise all of his property, whether in possession, remainder or reversion; and by said will the title to said lot passed to the devisee (appellant.)
There is no ambiguity in the language of the will, therefore, there is no room to hear oral testimony to: explain what the testator intended.
The judgment is reversed and cause remanded, with directions to grant appellant a new trial.